DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,798,270 B2 in view of Bocharnikov et al. (US 2016/0165266 A1). 
	Regarding claim 1 of this application, claim 1 of U.S. Patent No. 10,798,270 B2 recites all the claimed limitations of claim 1, except for providing the claimed replace the second time stamp with the adjusted time stamp, or associate a separate data record with the second media unit, said separate data record storing the adjusted time stamp. Bocharnikov et al. teach that the reference clock adaptation module uses information contained in the first clock marker to adjust the second clock marker to produce an adjusted clock marker and replaces the second clock marker with the adjusted clock marker in the second transport stream to produce an adjusted transport stream (page 1, paragraph #0009). Therefore, it would have been obvious to one of ordinary skill in the 
Regarding claim 2-14 of this application, claims 2-14 of U.S. Patent No. 10,798,270 B2 recites all the claimed limitations of claims 2-14, respectively.
Regarding claim 15 of this application, claim 15 of U.S. Patent No. 10,798,270 B2 recites all the claimed limitations of claim 15, except for providing the claimed replace the second time stamp with the adjusted time stamp, or associate a separate data record with the second media unit, said separate data record storing the adjusted time stamp. Bocharnikov et al. teach that the reference clock adaptation module uses information contained in the first clock marker to adjust the second clock marker to produce an adjusted clock marker and replaces the second clock marker with the adjusted clock marker in the second transport stream to produce an adjusted transport stream (page 1, paragraph #0009). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the replace the second clock marker as taught by Bocharnikov et al. into claim 15 of U.S. Patent No. 10,798,270 B2’s system in order to correct the time stamp of multimedia data.
Regarding claims 16-17 of this application, claims 16-17 of U.S. Patent No. 10,798,270 B2 recites all the claimed limitations of claims 16-17, respectively.
Regarding claim 18 of this application, claim 18 of U.S. Patent No. 10,798,270 B2 recites all the claimed limitations of claim 18, except for providing the claimed replace the second time stamp with the adjusted time stamp, or associate a separate  storing the adjusted time stamp. Bocharnikov et al. teach that the reference clock adaptation module uses information contained in the first clock marker to adjust the second clock marker to produce an adjusted clock marker and replaces the second clock marker with the adjusted clock marker in the second transport stream to produce an adjusted transport stream (page 1, paragraph #0009). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the replace the second clock marker as taught by Bocharnikov et al. into claim 18 of U.S. Patent No. 10,798,270 B2’s system in order to correct the time stamp of multimedia data.
Regarding claims 19-20 of this application, claims 19-20 of U.S. Patent No. 10,798,270 B2 recites all the claimed limitations of claims 19-20, respectively.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hatley (US Patent No. 6,871,312 B2) discloses method and apparatus for time stamping data.
	Eidson (US Patent No. 7,251,199 B2) discloses distributed system time synchronization including a timing signal path.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 3, 2021
/TRANG U TRAN/Primary Examiner, Art Unit 2422